Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
DETAILED ACTION
This action is responsive to the Amendment filed with RCE on 10/04/2021.  Claims 1, 8, and 15 have been amended.  Claims 4, 5, 11, 12, 18 and 19 have been canceled.  Claims 1-3, 6-10, 13-17 and 20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  “a wireframe representation for a contiguous” should be “a wireframe representation for the contiguous”. 
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 10/04/2021 have been fully considered but they are not persuasive. 
obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained.”
Examiner disagrees respectfully.
1)  Saul disclose obtaining a third coordinate from a scrolling value representative of an amount of scrolling in a vertical direction of a contiguous presentation of displayable information for display of a portion of the contiguous presentation of displayable information within the display; (The current Specification recites that a “vertical” distance in vertical direction is the value along Y axis.  Here, [0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse.  Hence, the system is obtaining a value of the Y axis in a vertical direction.  Further, [0022] of the current Specification recites that “scrolling value” is change in user’s scrolling distance in pixels.  Here, [0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse, e.g., recording 64 samples of the cursor/mouse movement such that one sample could be cursor moved in X-direction at +10 pixels.)
 	2) Saul is used to teach the cursor of the input pointing device, as cited above.  Vendrow is brought to discloses obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured, hence at the time the inputting device is being placed) wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of “the fourth coordinates” ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured and as X and Y coordinates changes when the user moves the cursor, the time value is also dynamic hence there is no two or more pixels within the contiguous presentation of the disable information having identical values of time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al (US 20090282359 A1) in view of Vendrow (US 20160094705 A1).
	Referring to claim 1, Saul discloses a method comprising: 
receiving information from an input pointing device; ([0032] of Saul, system tracks user’s mouse movement)
obtaining a first coordinate from the information with respect to a first direction of a display; ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved)
obtaining a second coordinate from the information with respect to a second direction of the display; ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved)
obtaining a third coordinate from a scrolling value representative of an amount of scrolling in a vertical direction of a contiguous presentation of displayable information for display of a portion of the contiguous presentation of displayable information within the display; (The current Specification recites that a “vertical” distance in vertical direction is the value along Y axis.  Here, [0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse.  Hence, the system is obtaining a value of the Y axis in a vertical direction.  Further, [0022] of the current Specification recites that “scrolling value” is change in user’s scrolling distance in pixels.  Here, [0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse, e.g., recording 64 samples of the cursor/mouse movement such that one sample could be cursor moved in X-direction at +10 pixels.)
providing a record of a user's navigation of the contiguous presentation of displayable information based on the first coordinate, the second coordinate, the third coordinate and ([0044] of Saul, system tracks user’s mouse movement that includes a table that includes the coordinates of the cursor, x-axis pixel and y-axis pixels and the time when the mouse is moved), wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of the first coordinates, the second coordinates, the third coordinates.  ([0044]-[0047] of Saul, system tracks user’s mouse movement that includes how the mouse is moved in the X and Y axis and record how the pixels changes to indicate the mouse’s contiguous movements/dynamic acceleration of the mouse, e.g., recording 64 samples of the cursor/mouse movement such that one sample could be cursor moved in X-direction at +10 pixels.  Hence a dynamic cursor movement will have different x pixel value, y pixel value and [0046] of Saul “the scrolling subsystem 308 can be configured to multiply the relative movement information by a fixed value and direct the client subsystem 306 to move the view 304 the scaled amount”)
obtaining a wireframe representation for the contiguous representation of displayable information; ([0061] of Saul, “it illustrates rendering a mini-map in the view, wherein the mini-map comprises a wireframe image of the virtual desktop and a wireframe outline of the view. For example, in an embodiment of the present disclosure the mini-map 316 can render a solid or translucent image of the view and virtual desktop over the view 304, however in an embodiment in order to conserve computational power the client subsystem 306 can be configured to generate a wireframe of the view 304 and the virtual desktop 302. For example, a wireframe in an embodiment can include a visual presentation of created by identifying the edges of the view and virtual desktop defined by ranges of pixels”) and 
reconstructing the record of the user's navigation of the contiguous presentation of displayable information based on the wireframe representation and the first coordinate, the second coordinate, the third coordinate, and the fourth coordinate;  (The current Specification did not give “reconstructing” any special definition, under BRI, “reconstructing” is interpreted as using past data to know the coordinates of user’s past navigation.  [0043] of Saul, “the operating system 312 of the client 201 can be configured to track each time an input device, e.g., a mouse or touchpad is physically moved. The input messages in this example can include information such as (+1,+1) in the event that the input device was moved up and to the right. In an alternative embodiment the scrolling subsystem can 308 can be configured to track absolute cursor movement information that identifies the coordinates of the cursor 310 relative to the virtual desktop 302.” Hence, the system tracks user’s cursor movement and save these as samples to use to interpret user intent at a later time.)
obtaining historical navigation data for the contiguous presentation of displayable information; ([0047] of Saul, “the scrolling subsystem 308 can be configured to track the coordinates of the cursor 310 over the last 64 samples” hence the system tracks the user’s historical navigation data)and 
predicting user intent based on the wireframe representation, the first coordinate, the second coordinate, the third coordinate, the fourth coordinate, and the historical navigation data.  ([0047] of Saul, “the scrolling subsystem 308 can be configured to infer that the user's intent is to pan the view 304 a large amount of pixels.”  Hence, the system uses past sample data to predict user’s intent as where to move the next view to with cursor)
Saul does not specifically disclose "obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained” and wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of “the fourth coordinates”.
	However, Vendrow discloses obtaining a fourth coordinate representative of a time at which a cursor of the input pointing device is currently placed at the first coordinate and the second coordinate are obtained ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured, hence at the time the inputting device is being placed) wherein no two or more different pixels within the contiguous presentation of displayable information have identical values of “the fourth coordinates” ([0027] of Vendrow, X, Y axis coordinates as well of the time which the coordinate is captured and as X and Y coordinates changes when the user moves the cursor, the time value is also dynamic hence there is no two or more pixels within the contiguous presentation of the disable information having identical values of time).
Saul and Vendrow are analogous art because both references concern tracking user’s cursor movements.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saul’s tracking x and y axis coordinates of the 

 	Referring to claim 6, Saul in view of Vendrow disclose method of claim 1 further comprising: obtaining historical navigation data for the contiguous presentation of displayable information; ([0047] of Saul, “the scrolling subsystem 308 can be configured to track the coordinates of the cursor 310 over the last 64 samples” hence the system tracks the user’s historical navigation data)and predicting user intent based on the first coordinate, the second coordinate, the third coordinate, the fourth coordinate, and the historical navigation data.  ([0047] of Saul, “the scrolling subsystem 308 can be configured to infer that the user's intent is to pan the view 304 a large amount of pixels.”  Hence, the system uses past sample data to predict user’s intent as where to move the next view to with cursor)

  	Referring to claim 7, Saul in view of Vendrow disclose method of claim 1, wherein the input pointing device is a computer mouse.  ([0032] of Saul, system tracks user’s mouse movement)

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al (US 20090282359 A1) in view of Vendrow (US 20160094705 A1) and in view of “Get the current percentage of scroll in an element (not the document)?”, Geoffrey Signorato, 10/24/2017, herein after “Geoffrey”.

 	Referring to claim 2, Saul in view of Vendrow disclose the method of claim 1.  Saul in view of Vendrow do not specifically disclose wherein the obtaining the third coordinate includes dividing a scroll amount by a scroll range.  
wherein the obtaining the third coordinate includes dividing a scroll amount by a scroll range (Geoffrey discloses obtaining a scrolling value in respect to the display height (page 2 of Geoffrey, Function Scrolling () class indicates height being the height of the display/client height; scroll height being where the mouse is at vs. the height of the display and percent being the top of the display divided by how much the mouse has scrolled/scrollheight, in order to figure out the scroll percentage of the display area/element)
Saul and Vendrow and Geoffrey are analogous art because both references concern tracking user’s cursor movements.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saul’s tracking x and y axis coordinates of the user’s mouse movement with tracking user’s movement based on time of the movements as taught by Vendrow with the display with a time, X data and a y data with a scrolling percentage calculated based on where the mouse is at on the display as taught by Geoffrey.  The motivation for doing so would have been allowing the user to track where the mouse is while scrolling in order to collect data on user’s behavior on the display so the user doesn’t lose track of the mouse when the mouse is scrolled to close to the display boundaries (page 1 of Geoffrey).	

 	Referring to claim 3, Saul in view of Vendrow disclose method of claim 2.  Saul in view of Vendrow do not specifically disclose wherein the obtaining the third coordinate further includes multiplying by 100 a quotient of the scroll amount divided by the scroll range to obtain a scroll percentage.   
However, Geoffrey discloses obtaining the third coordinate further includes multiplying by 100 a quotient of the scroll amount divided by the scroll range to obtain a scroll percentage (page 2 of Geoffrey, Function Scrolling () class indicates height being the height of the display/client height; scroll height being where the mouse is at vs. the height of the display and percent being the top of the display 
Saul and Vendrow and Geoffrey are analogous art because both references concern tracking user’s cursor movements.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saul’s tracking x and y axis coordinates of the user’s mouse movement with tracking user’s movement based on time of the movements as taught by Vendrow with the display with a time, X data and a y data with a scrolling percentage calculated based on where the mouse is at on the display as taught by Geoffrey.  The motivation for doing so would have been allowing the user to track where the mouse is while scrolling in order to collect data on user’s behavior on the display so the user doesn’t lose track of the mouse when the mouse is scrolled to close to the display boundaries (page 1 of Geoffrey).

 	Independent claim 8, and its respective dependent claims 9-10, and 13-14, recites an information handling system that the method recited in independent claim 1, and its respective dependent claims 2-3, and 6-7.  Accordingly, independent claim 8, and its respective dependent claims 9-10, and 13-14 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 9-10, and 13-14, which are incorporated herein. 
 	
 	Independent claim 15, and its respective dependent claims 16-17 and 20, recites a method recited in independent claim 1, and its respective dependent claims 2-3, and 6. Accordingly, independent claim 14, and its respective dependent claims 16-17 and 20 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-3, and 6, which are incorporated herein. 


Powell (US 20020093652 A1):  methods and devices for sampling gas, exciting the sampled gas to emit radiation and detecting in real time from the emitted radiation a plurality of wave bands of an emission spectrum with different plotting coordination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145